UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 1, 2011 VALENCE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 0-20028 77-0214673 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 12303 Technology Boulevard, Suite950 Austin, Texas 78727 (Address of principal executiveoffices) (512) 527-2900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a)Valence Technology, Inc. (the “Company”) held its 2011 Annual Meeting of Stockholders (“2011 Annual Meeting”) on September 1, 2011.At the 2011 Annual Meeting, the company's stockholders voted on the four proposals identified below. (b)The final voting results with respect to each proposal voted upon at the 2011 Annual Meeting are set forth below. Proposal 1: Election of Directors At the 2011 Annual Meeting, the stockholders elected each of the following nominees as directors, to serve on the Company’s Board of Directors until the 2012 Annual Meeting of Stockholders or until their successors are duly elected and qualified. The vote for each director was as follows: Total Votes FOR Total Votes WITHHELD Total Broker Non-Votes Carl E. Berg Robert L. Kanode Vassilis G. Keramidas Bert C. Roberts, Jr. Donn V. Tognazzini Proposal 2:Ratification of Independent Auditor At the 2011 Annual Meeting, the stockholders voted to ratify the appointment of PMB Helin Donovan, LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2012 and cast their votes as follows: Total Votes FOR Total Votes WITHHELD Total Votes ABSTAINING Total Broker Non-Votes 0 Proposal 3:Proposal to Approve the Compensation of our Named Executives on an Advisory (non-binding) Basis. At the 2011 Annual Meeting, the stockholders voted to approve the compensation of our named executives on an advisory (non-binding) basis and cast their votes as follows: Total Votes FOR Total Votes WITHHELD Total Votes ABSTAINING Total Broker Non-Votes Proposal 4:Proposal to Approve the Frequency of Holding an Advisory Vote on Compensation of our Named Executives on an Advisory (non-binding) Basis. At the 2011 Annual Meeting, the stockholders voted on the frequency of holding a vote on the compensation of our named executives on an advisory (non-binding) basis and cast their votes as follows: Total Votes 1 Year Total Votes 2 Years Total Votes 3 Years Abstain Based on this non-binding stockholder vote, our Board of Directors has determined to conduct a stockholder vote on executive compensation every three years. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALENCE TECHNOLOGY, INC. Dated: September 7, 2011 By: /s/Donald E. Gottschalk Donald E. Gottschalk Acting Chief Financial Officer 3
